DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the claims:  Claims 1, 3-5, 7-9, 11-13, 18-19, 21-27, 29-34, 42-56 are currently pending.  Claims 50-56 were newly presented.
Priority:  This application is a CON of 14/065,276 (10/28/2013 now US 9447030)
which is a CON of PCT/US2012/035814 (04/30/2012)
which claims benefit of 61/480,133 (04/28/2011).
IDS:  The IDS dated 3/22/22 was considered.
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-12, 21) in the reply filed on 6/23/17 is acknowledged.  
Applicant also elected the following species:

    PNG
    media_image1.png
    165
    216
    media_image1.png
    Greyscale

reading on claims 1, 5, 7, 11, 12, 21, 23, 27, 32-34, 42-44, 47-49.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 3, 4, 8, 9, 45, 46 are hereby withdrawn.  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Newly presented claims 50-56 to a non-elected invention are held withdrawn.
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 12, 21, 42-44, 47-48 are rejected under 35 U.S.C. 102(b) as being anticipated by Anand et al. (US20100298290).
The prior art teaches the following compound in Example 18 [1389]:
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

which anticipates the claims of formula (I) when:

    PNG
    media_image3.png
    134
    239
    media_image3.png
    Greyscale

J’=NH2; R5= 2,3,4,5-tetrahydrobenzoxazepin-7-yl (heterocyclic ring), 
R5-substituted with Ry=4-quinolin-4-yl (aromatic ring);  t=0;
X=H, CF3; U=bond; R2aR2bR2cV = cyclopropyl (d,d’=0; J=C; Ru=H).
Response
Applicant amended the claims to delete the alternative of “aromatic ring” from the definition of Ry such that the claim avoids the cited compound.  This rejection is withdrawn.

NEW CLAIM REJECTION NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5, 12, 21, 23, 42-44, 47-48 are rejected under 35 U.S.C. 102(b) as being anticipated by Moradei et al. (US20080132503).
The prior art teaches the following compound 494 (p. 166):
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

which anticipates the claims of formula (I) when:

    PNG
    media_image5.png
    151
    263
    media_image5.png
    Greyscale
  	
J’=NH2; R5=4-fluorophenyl; X=H; U=bond; t=0;

    PNG
    media_image6.png
    153
    360
    media_image6.png
    Greyscale

R2aR2bR2cV: J=O, d=0, d’=2, Ru=absent, R2c=absent, 
Rx1-Rx2, Rx3-Rx4 = together form aromatic ring (2-furan), Rx5=phenyl [ (CH2)z-aromatic ring, z=0 ].

Claim Objections
Claims 7,11,27,32-34,49 are objected to for being dependent on a rejected base claim and reading on non-elected subject matter as a result of the restriction to the elected species ONLY.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        May 2, 2022 05:00 pm